DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3 and 6, respectively of Lacy, U.S. Patent No. 10475360 in view of Magee, Sr., US Patent 5906063.
Claim 1 of Lacy ‘360 teaches all the limitation of the article recited in claim 1 of the present application except the second end of the unfurling banner being coupled to a side of the panel. Lacy ‘360 teaches the second end of the unfurling banner is coupled to the panel at an exterior edge opposite the fold.
Magee teaches a novelty greeting card comprising: a panel 10 having card content 18, 20 and 21 thereon and at least a first subpanel 11 and a second subpanel 14, the first subpanel 11 and the second subpanel 14 being separated by a fold 17 in the panel 10; and a retracting banner apparatus 22 comprising an unfurling banner 22 
It would have been obvious to one having ordinary skills in the art at the time this invention was made to construct the article taught by Lacy ‘360 with the banner attached to the inner side of the panel as taught by Magee to provide a means to alter the display image presented and/or provide additional information.
Regarding claim 5, claim 5 of Lacy ‘360 teaches the unfurling banner is constructed from a plastic material having shape memory.
Regarding claim 6, claim 6 of Lacy ‘360 the plastic material comprises polyethylene terephthalate. 
Regarding claim 8, claim 8 of Lacy ‘360 the handle includes a spool rod that at least partially fits inside an inner circumference of the spool.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Magee, Sr., US Patent 5906063 in view of Harvey, US Patent Application Publication 2008/0005942. 
Magee teaches a novelty greeting card comprising: a panel 10 having card content 18, 20 and 21 thereon and at least a first subpanel 11 and a second subpanel 14, the first subpanel 11 and the second subpanel 14 being separated by a fold 17 in the panel 10; and a retracting banner apparatus 22 comprising an unfurling banner 22 having a first end 26 and a second end 25, a handle 30 coupled to the banner 22, wherein the second end 26 of the unfurling banner 20 is coupled to an inner side 15 of the second subpanel 14 of the panel 10, and wherein the unfurling banner 20 includes banner content 27 that is related to the card content 20.

    PNG
    media_image1.png
    300
    459
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    314
    456
    media_image2.png
    Greyscale

Megee does not teach a spool attached to the first end of the unfurling banner, a handle coupled to the spool in a way that allows the spool to rotate freely or a self-retracing banner.
Harvey teaches a portable sign comprising a panel 82, a self-retracting banner apparatus comprising an unfurling banner 82 having a first end and a second end, a spool 76 attached to the first end of the unfurling banner 82, a handle 78 coupled to the 

    PNG
    media_image3.png
    464
    706
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    501
    462
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to substitute the rod (handle) taught by Magee with the spool and handle arrangement taught by Harney to provide a means to unfurl the banner by merely pulling the handle and without the need to rotate the rod (handle). It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to substitute the banner taught by Magee with a self-retracting banner as taught by Harvey to provide a banner which automatically retracts, and will not need to be wound after every time it is viewed and thus will provide a more attractive card
Regarding claim 5, Harvey teaches the unfurling banner 80 is constructed from a plastic material having shape memory. (See ¶0020).
Regarding claim 6, Harvey teaches the plastic material comprises polyethylene terephthalate. (See ¶0020).
.

Allowable Subject Matter
Claims 2-4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, the prior art of record does not teach or suggest an article comprising: a panel having card content thereon; a container attached to the panel; a self-retracting banner having a first end having a spool attached thereto, a second end coupled to the pane and a handle coupled, wherein the banner is at least partially concealed by the container when the banner is in a closed position.
Regarding claim 16, the prior art of record does not teach or suggest an article panel having a first subpanel and a second subpanel attached to the first subpanel by a fold , a self-retracting banner having a first end, a second end, a spool attached to the first end, a handle coupled to the spool, and specifically comprising a compartment formed by a front portion and extensions that attach to a back side of the front portion and an exterior-facing side of the first subpanel and the second end of the unfurling banner is coupled to the first subpanel at a location that is behind the front portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631